Wood, J. Judgment was rendered against the appellants, as sureties on the bail bond of one R. S. Deener. Deener was arrested, and brought before the mayor of Batesville on a warrant charging him with the crime of forgery committed in Independence county. He waived examination, and asked the court to fix his bail bond. Bond was fixed, and was entered into, in the sum of five hundred dollars, for the appearance of the defendant "before the Independence circuit court. The bond was forfeited, and judgment obtained against appellants, which they seek to reverse for the reason “that neither ■the warrant, the information upon which it was based, nor the bail bond, nor any part of the record, show that the alleged offense was committed within the limits of the city of Batesville.” Where a defendant is arrested, with or without a warrant, or upon a defective warrant, and the charge is a felony, the mayor has jurisdiction of his person, and may proceed to hear oral proof of the venue to determine whether he has jurisdiction of the subject-matter. Secs. 1968, 1986, Sand. & H. Dig.; Watson v. State, 29 Ark. 299; Elmore v. State, 45 id. 243; Kinkead v. State, 45 id. 536; Richardson v. State, 47 id. 565; Railway Co. v. Lindsay, 55 Ark. 281. It is true that consent cannot give jurisdiction where there is none; but the mayor has the jurisdiction of an examining court within the city limits, and if a defendant, brought before him upon a charge alleged to have been committed in the county (the city being also in same county), waives examination and asks for bail, such defendant will be taken to have conceded the jurisdiction. An affirmative step of this kind will obviate the necessity for proof of the venue, and a record showing these facts meets the requirements of the law. Ex parte Woods, 3 Ark. 532; Denning v. Kelly, 9 id. 435. Judgment affirmed.